Citation Nr: 0818956	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-25 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss.


FINDINGS OF FACT

1.  A pre-existing mild hearing loss in the left ear was not 
aggravated during active duty service.

2.  A current bilateral hearing loss disability has not been 
etiologically related to service by competent medical 
evidence.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Furthermore, the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection for hearing loss 
in correspondence sent to the veteran in May 2005 and March 
2006.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified his duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in evidence in his possession that 
would support his claim.  In particular, the March 2006 
letter provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service treatment records and VA and private medical 
treatment records.  A VA examination was also provided.  The 
veteran has not identified any outstanding records for VA to 
obtain that were relevant to the claim and the Board is 
likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007). 

As a general matter, service connection  for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet.  App. 141. 

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 
3.304(b) (2007).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran avers that he is entitled to service connection 
for a hearing loss disability.  The Board has considered his 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

The veteran's DD Form 214 shows he had a military 
occupational specialty (MOS) of aircraft loadmaster 
specialist.  An audiological examination conducted on March 
6, 1968 upon entrance to active showed pure tone thresholds, 
in decibels, as follows: 

Hertz- 500 1000 2000 4000
Right ear-0 -5 0 10
Left ear- 0 -10 0 35

The next audiological examination, conducted on March 29, 
1968, shows pure tone thresholds, in decibels, were as 
follows: 

Hertz- 500 1000 2000 3000 4000 6000
Right ear- 0 0 -10 -10 10 20
Left ear- 0 -10 -10 30 40 45

An audiological examination conducted in October 1968 showed 
pure tone thresholds, in decibels, were as follows:

Hertz- 500 1000 2000 3000 4000 6000
Right ear- 10 5 5 10 15 20
Left ear- 5 5 5 45 45 60

The summary of defects included high frequency hearing loss, 
left ear.

Audiological examination conducted in September 1969 showed 
pure tone thresholds, in decibels, were as follows:
Hertz- 500 1000 2000 3000 4000 6000
Right ear- 20 15 0 0 10 25
Left ear- 20 10 0 45 50 60

Again, the summary of defects showed high frequency hearing 
loss, A.S. (left ear).

Audiological examination conducted in December 1970 showed 
pure tone thresholds, in decibels, as follows:

Hertz- 500 1000 2000 3000 4000 6000
Right ear- 20 5 0 0 0 0
Left ear- 10 0 0 40 35 45

Summary of defects noted high tone hearing loss, left ear.  
It was recommended that the veteran use ear protection in 
hazardous noise areas.

Audiological examination conducted in October 1971 showed 
pure tone thresholds, in decibels, as follows:

Hertz- 500 1000 2000 3000 4000 6000
Right ear- 20 25 10 -5 0 10
Left ear- 20 10 -5 30 30 20

Audiological examination conducted in February 1972 in 
connection with the separation examination, showed pure tone 
thresholds, in decibels, as follows:

Hertz- 500 1000 2000 3000 4000 6000
Right ear- 20 25 10 5 0 10
	Left ear- 20 10 0 30 30 20

Notes included a finding of mild high frequency hearing loss 
in left ear before entering service, EPTS, nonprogressive, no 
comp, and no sequelae.  

The first post-service complaint of hearing loss is shown in 
February 2005.  A VA outpatient treatment record shows a 
complaint of increased difficulty hearing in noise.  The 
veteran reported four years of noise exposure in service, 30 
years of occupational noise exposure with the postal service, 
and noise exposure from recreational hunting.  He denied any 
use of hearing aids.  Upon audiological examination, pure 
tone air and bone threshold tests revealed a bilateral high 
frequency sensorineural hearing loss combined which was 
moderate to mild from 3000 Hz in the right ear and moderate 
to profound from 2000 to 8000 Hz in the left ear.  

The veteran underwent a VA audiological examination in August 
2005 to determine the nature and severity of his bilateral 
hearing loss.  The examiner indicated that a careful review 
of the claims file was performed.  The examiner reviewed the 
veteran's military occupational specialty and duties, noting 
that there was evidence of military noise exposure as a 
ground crew member on the C-130E and in duties working around 
aircraft and ground equipment.  The veteran wore earplugs at 
that time.  The examiner also noted additional noise exposure 
from ground turbines and power equipment.  Upon questioning, 
the veteran denied post-service occupational noise exposure, 
but did indicate recreational noise exposure including deer 
hunting without ear protection.

In addition to summarizing the audiological reports found in 
the service treatment records, the examiner noted that in an 
August 2005 written statement, the veteran indicated 30 years 
of employment with the US Postal Service without required use 
of hearing protection from 1974-2005.  The veteran also wrote 
that he was a deer hunter and shot 3-5 rounds per year.

Following a complete examination, the veteran was found to 
have right ear hearing within normal limits between 250-2000 
Hz; with a moderate sloping mild sensorineural hearing loss 
from 3000-8000 Hz.  The left ear demonstrated hearing within 
normal limits between 250-1500 Hz, with a moderate sloping to 
profound loss between 2000-8000 Hz.  The loss was felt to be 
predominantly sensorineural in nature with a slight 20 
decibel air bone gap at 4000 Hz only.  

In rendering her professional opinion on whether there was a 
causal nexus between noise exposure in service and a current 
hearing loss, the examiner stated that a left ear hearing 
loss was present on the entrance Report of Medical 
Examination on March 29, 1968.  Specifically, hearing for the 
left ear was considered to be within normal limits at 500-
2000Hz, with a mild sloping to moderate loss from 3000-6000 
Hz.  Test results for the right ear on that examination were 
considered normal for all frequencies tested.  A separation 
exam of February 1972 showed normal hearing thresholds at 
500-6000 Hz. There was a mild hearing loss at 3000 and 4000 
Hz for the left ear only, with all other frequencies tested 
being normal.  A note on the February 1982 Report of Medical 
Examination revealed that there was a mild high frequency 
hearing loss in the left ear before entering service and that 
this was nonprogressive. 

The examiner concluded that it was therefore not at least as 
likely as not that the veteran's current hearing loss 
bilaterally was due to service noise exposure.  Hearing 
thresholds on separation, from the right ear were considered 
to be within normal limits.  A pre-existing hearing loss in 
the left ear was documented on the 1968 Induction Report of 
Medical Examination.  

In support of his claim, the veteran provided a July 2006 
opinion from a private audiologist with the W.A., P.C.  The 
opinion reflects that the veteran reported a slight hearing 
loss in 1971, with gradual decrease since then.  He indicated 
that he felt the hearing loss was attributable to his 4 years 
of military service.  Clinical tests reportedly indicated a 
mild hearing loss for conversational speech in both ears; 
however a high frequency hearing loss was noted bilaterally, 
left greater than right.  An asymmetrical hearing loss was 
noted.  Retrocochlear pathology was not suspected, but could 
not be ruled out.  Normal middle ear function was noted 
bilaterally.  

The audiologist noted that the results were compared to 
previous testing beginning in March 1968.  At that time, 
hearing was normal in the right ear and in the left, with the 
exception of a mild loss noted at 4000 Hz.  The audiologist 
further stated that hearing test results from 1968-1972 are 
very inconsistent, as hearing fluctuation in the mid/high 
frequency range; thus perhaps hearing was being tested after 
noise exposure without there being a time lapse of at least 
14 hours.  Today's results showed a significant decrease in 
[the veteran's] hearing.  The audiologist opined that "[the 
veteran's] hearing loss is related to noise exposure.  The 
steeply sloping high frequency loss was consistent with a 
noise induced hearing loss."

After careful review of the evidence of record, the Board 
finds that service connection for bilateral hearing loss is 
not warranted.  A review of the cumulative medical evidence 
shows that a mild left ear hearing loss was noted upon 
entering military service in March 1968.  Thus, the veteran 
is not presumed to have been in sound condition upon entrance 
into service.  

In consideration of the veteran's MOS and related duties, the 
Board concedes in-service noise exposure.  Nonetheless, the 
evidence establishes that the mild left ear high frequency 
hearing loss -noted at entrance- was not aggravated during 
active military service.  In reaching this conclusion, the 
Board observes that there was no increase in the severity of 
the mild left ear hearing loss during service.  Notably, the 
mild high frequency hearing loss (between 3000-4000 Hz) seen 
upon entrance into service, continued to be present upon 
audiological tests throughout service in 1969, 1970, and 
1971.  At discharge, the separation examination continued to 
show mild high frequency hearing loss in the left ear (at 
3000 - 4000 Hz) with the physician's comment that the hearing 
loss was non-progressive.  The Board also observes that there 
was no treatment for the mild left ear hearing loss in 
service.  These findings are confirmed in the August 2005 VA 
examiner's report, which states as much.  Thus, it is evident 
that there was no increase in severity of the pre-existing 
mild left ear hearing loss in service; and aggravation is not 
conceded.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2007).

The Board also finds that the current bilateral hearing loss 
is not related to in-service noise exposure, based upon a 
review of the cumulative evidence, and in particular, the 
August 2005 VA examiner's opinion.  The Court has held that 
in rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, the Board cannot make its own independent 
medical determinations, and there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)). 

As noted, the credibility and weight to be attached to such 
opinions are within the providence of the Board as 
adjudicators; and in this case, the Board has chosen to 
afford greater probative weight to the VA examiner's opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In 
this regard, it is noted that the VA examiner conducted a 
careful review of the claims file, performed a complete 
audiological examination, and provided a detailed rationale 
for the opinion rendered.  Notably, the VA opinion took into 
consideration the fact that the veteran had long-term noise 
exposure post-service without use of hearing protection, 
during recreational and occupational activities.  This 
opinion also specifically addressed the relationship between 
current bilateral hearing loss and military noise exposure.  

In contrast, there is no indication that the private 
audiologist was privy to the veteran's service treatment 
records.  Furthermore, the opinion does not appear to have 
considered the impact of post-service noise exposure and does 
not address the issue of whether the left ear hearing loss 
was aggravated in-service.  Additionally, the physician only 
indicates that the veteran's current bilateral hearing loss 
is consistent with a noise induced hearing loss - but does 
not necessarily to the noise exposure during military 
service.  For these reasons, the Board finds the VA opinion, 
which does not relate the current bilateral hearing loss to 
military service; to be more probative on the matter at hand.

The Board observes further that after separating from service 
in March 1972, there was no treatment noted or complaint of 
hearing loss reported by the veteran, prior to 2005.  The 
period of 33 years post-service with no complaint or 
treatment weighs heavily against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service). 

Therefore, although the veteran may genuinely and sincerely 
believe that he now has a bilateral hearing loss disability 
that was incurred or aggravated by service; he is not a 
licensed medical practitioner and is not competent to offer 
medical opinions as to the etiology of his disability.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Service connection is 
denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


